 

Exhibit 10.3

 

HOUSTON WIRE & CABLE COMPANY
2006 STOCK PLAN
(As Amended and Restated Effective March 1, 2015)

 

STOCK AWARD AGREEMENT FOR KEY EMPLOYEES

 

A Stock Award (the “Award”) is hereby granted by Houston Wire & Cable Company, a
Delaware corporation (the “Company”), to the Key Employee named below (the
“Grantee”), relating to the Common Stock of the Company:

 

Key Employee:

Date of Award:

Number of Shares Subject to Award:

 

The Award shall be subject to the following terms and conditions and the
provisions of the Houston Wire & Cable Company 2006 Stock Plan, as amended and
restated effective March 1, 2015 (the “Plan”), a copy of which is attached
hereto and the terms of which are hereby incorporated by reference:

 

1.          Grant of Award. The Company hereby grants to the Grantee a Stock
Award for the number of shares of Common Stock described above.

 

2.          Acceptance by Grantee. The receipt of the Award is conditioned upon
its acceptance by the Grantee in the space provided therefor at the end of this
Agreement and the return of an executed copy of this Agreement to the Secretary
of the Company no later than _______________. If the Grantee shall fail to
return this executed Agreement by the due date, the Grantee’s Award shall be
forfeited to the Company.

 

3.          Delivery of Share Certificates. The certificates representing the
shares of Common Stock subject to the Award shall be issued in the Grantee’s
name and shall be held by the Secretary of the Company and delivered to the
Grantee if and when the shares of Common Stock vest pursuant to Section 7. At
such time, the Secretary of the Company shall deliver promptly to the Grantee
the certificate or certificates evidencing the shares that then become vested.
Alternatively, in the discretion of the Committee, delivery of the Award shares
will be by book-entry credit to an account in the Grantee’s name established by
the Company with the Company’s transfer agent; provided that the Company shall,
upon written request from the Grantee (or his estate or personal representative,
as the case may be), issue certificates in the name of the Grantee (or his
estate or personal representative) representing any vested Award shares.

 

4.          Dividends. All dividends and other distributions payable with
respect to the unvested Award shall be accrued by the Company and paid to the
Grantee on the vesting date (if any) of the shares of Common Stock with respect
to which the dividends have accrued.

 

 

 

 

5.          Section 83(b) Election. The Grantee may make an election pursuant to
Section 83(b) of the Internal Revenue Code (“Section 83(b)”) to recognize income
with respect to the Award before it vests by filing an election with the
Internal Revenue Service and providing a copy of that filing to the Secretary of
the Company. The Grantee acknowledges that such election, if Recipient chooses
to make it, must be filed within 30 days after the Date of Award set forth
above. THE GRANTEE SHOULD CONSULT WITH HIS OR HER TAX ADVISOR TO DETERMINE THE
TAX CONSEQUENCES OF ACQUIRING THE SHARES AND THE ADVANTAGES AND DISADVANTAGES OF
FILING THE SECTION 83(b) ELECTION. THE GRANTEE ACKNOWLEDGES THAT IT IS THE SOLE
RESPONSIBILITY OF THE GRANTEE, AND NOT THE COMPANY, TO FILE A TIMELY SECTION
83(b) ELECTION SHOULD THE GRANTEE, AFTER CONSULTING WITH HIS OR HER TAX ADVISOR,
DECIDE TO MAKE ONE.

 

6.          Nontransferability. Except as set forth in Section 11 of the Plan,
none of the shares of Common Stock subject to the Award shall be sold, assigned,
pledged, encumbered or otherwise transferred, voluntarily or involuntarily,
until such shares vest in accordance with Section 7.

 

7.          Vesting.

 

(a)          Except as set forth in (b), (c) and (d) below, the Grantee shall
become vested in the Award as follows:

 

(i)          ____% of the shares subject to the Award shall vest on ___________.

 

(ii)         ____% of the shares subject to the Award shall vest on ___________.

 

(iii)        ____% of the shares subject to the Award shall vest on ___________.

 

(b)          In the event that the Grantee’s employment with the Company and all
subsidiaries terminates due to the Grantee’s death or disability, a prorata
number of unvested shares of Common Stock subject to the Award shall vest, such
number to be determined by multiplying the number of unvested shares by a
fraction, the numerator of which is the number of full months that have elapsed
from the Date of Award to the termination of employment and the denominator of
which is the number of full months in the vesting period. Award shares that do
not vest shall be forfeited. For this purpose “disability” has the meaning, and
will be determined, as set forth in the Company’s long term disability program
in which the Grantee participates.

 

(c)          Any unvested shares of Common Stock subject to the Award shall be
forfeited to the Company upon termination of the Grantee’s employment with the
Company and all subsidiaries for any reason other than death or disability as
described in Section 7(b) above. In the event that the Grantee forfeits any or
all of the unvested shares, all of the Grantee’s rights, title and interest with
respect to such forfeited shares, including the right to receive any cash
dividends accrued with respect thereto, shall automatically lapse and be of no
further force or effect. The Grantee hereby irrevocably designates and appoints
the Secretary of the Company as the Grantee’s agent and attorney in fact, to act
for or on behalf of the Grantee and in his or her name and stead, for the
limited purpose of executing any documents and instruments to further evidence
the forfeiture of the unvested shares and the transfer of such shares back to
the Company.

 

2

 

 

(d)          The foregoing provisions of this Section 7 shall be subject to the
provisions of any written employment or severance agreement that has been or may
be executed by the Grantee and the Company, and the provisions in such
employment or severance agreement concerning the vesting of an Award shall
supersede any inconsistent or contrary provision of this Section 7.

 

8.          Withholding Taxes. The Grantee shall pay to the Company an amount
sufficient to satisfy all minimum Federal, state and local withholding tax
requirements prior to the delivery of any vested shares of Common Stock covered
by the Award. Payment of such taxes may be made by one or more of the following
methods: (a) in cash, (b) in cash, received from a broker-dealer to whom the
Grantee has submitted a notice and irrevocable instructions to deliver to the
Company proceeds from the sale of a portion of the shares subject to the Award,
(c) by delivery to the Company of other Common Stock owned by the Grantee that
is acceptable to the Company, valued at its then fair market value, and/or (d)
by directing the Company to withhold such number of shares of Common Stock
otherwise issuable in connection with the Award with a fair market value equal
to the amount of tax to be withheld.

 

9.          Rights as Stockholder. To the extent the Award has not been
forfeited, the Grantee shall be entitled to all of the rights of a stockholder
of the Company with respect to the Award, including the right to vote and to
receive dividends and other distributions (subject to Section 4).

 

10.         Insider Trading Policy. The sale or transfer of any vested shares of
Common Stock subject to the Award is subject to the provisions of the Company’s
Insider Trading Policy, as in effect from time to time.

 

11.         Recoupment. Notwithstanding any other provision of this Agreement,
to the extent required by applicable law, including the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or pursuant to the Company’s Incentive
Recoupment Policy or any similar policy as may be in effect, the Company shall
have the right to seek recoupment of all or any portion of an Award (including
by forfeiture of any outstanding Award or by the Grantee’s remittance to the
Company of vested Award shares or of a cash payment equal to the vested Award
shares). The value with respect to which such recoupment is sought shall be
determined by the Committee. The Committee shall be entitled, as permitted by
applicable law, to deduct the amount of such payment from any amounts the
Company may owe to the Grantee.

 

12.         Employment Status. This Agreement does not give the Grantee the
right to be retained as an employee of the Company.

 

13.         Administration. The Award shall be administered in accordance with
such regulations as the Committee shall from time to time adopt.

 

14.         Plan Governs. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the Plan’s terms shall govern. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein.

 

3

 

 

15.         Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

 

IN WITNESS WHEREOF, this Agreement is executed by the Company this __th day of
________, _____, effective as of the ___day of ________, _____.

 

  HOUSTON WIRE & CABLE COMPANY         By:  

 

AGREED AND ACCEPTED:

 

I acknowledge receipt of the Houston Wire & Cable Company 2006 Stock Plan, as
amended and restated effective March 1, 2015 (the “Plan”) and hereby accept this
Stock Award subject to all the terms and conditions thereof. I agree to accept
as binding, conclusive and final all decisions and interpretations of the
Committee regarding any questions arising under the Plan or this Stock Award
Agreement.

 

GRANTEE

 

Print Name:           Signature:           Date:    

 

4

 

